Citation Nr: 0526043	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  00-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for lumbar 
spine disc disease, post-operative, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from June 1987 to October 
1998.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for lumbar laminotomy, microdiskectomy and foraminotomy and 
assigned a 20 percent evaluation, effective October 6, 1998.  
Following appellate review in November 2003, the Board 
remanded the case to the RO for additional development of the 
record.  The case has been returned to the Board for further 
appellate review.

In a February 2000 substantive appeal (Form 9), the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
The veteran cancelled the hearing which was set for a date in 
January 2001 and requested that the hearing be rescheduled in 
order to obtain additional medical evidence.  The veteran 
failed to report for hearings set for dates in March and June 
2003.  


FINDING OF FACT

The veteran's service-connected lumbar spine disc disease 
does not more nearly approximate severe impairment; nor does 
the evidence show favorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes having a 
duration of at least four weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for lumbar spine disc disease, postoperative, have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b) (1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2001 & 2002), Diagnostic Codes 5237-
5243 (2003 & 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in December 1999, a 
supplemental statement of the case (SSOC) dated in March 
2005, and letters regarding the VCAA in February and December 
2004, the veteran was provided with the applicable law and 
regulations and given adequate notice as to the evidence 
needed to substantiate his claim and the evidence not of 
record that is necessary.  The February and December 2004 
letters advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
February and December 2004 VCAA letters specifically asked 
the veteran to tell the RO if he knew of any additional 
evidence he would like considered.  This request of the 
veteran implicitly included a request that if he had any 
pertinent information, he should submit it.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has taken all 
appropriate action to develop the veteran's claim.  

The Board notes that the veteran was not provided notice of 
the VCAA prior to the initial unfavorable RO decision.  This 
was because the initial RO decision preceded the date of the 
enactment of the VCAA.  However, the Board finds that the 
veteran has not been prejudiced thereby as he has been fully 
informed of the provisions thereof as relevant to his claim 
and afforded the opportunity to identify relevant evidence.  
VA has also taken all appropriate action to develop his 
claim.  The RO thereafter reviewed his case on more than one 
occasion, without imposing any greater hurdle to the grant of 
service connection due to the prior denial of the claim.  
There is no prejudicial error resulting from the inability to 
notify the veteran of the VCAA until after the initial 
unfavorable decision.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b) (1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The veteran contends that the initial rating assigned to his 
low back disability is not adequate.  In particular, he 
believes that the assigned rating does not take into 
consideration the severe pain and limited range of motion of 
his back. 

The veteran's service medical records show that show that he 
was treated for chronic low back pain with sciatica.  A 
Medical Board Evaluation was conducted in June 1998.  In was 
noted in the evaluation that an initial MRI revealed that the 
veteran had a large right L4 disc herniation.  In November 
1996, he underwent a right L4-5 microdiscectomy.  In June 
1997,- he reported pain that radiated from his buttock to the 
bottom of his foot on the right side.  In August 1997, he 
underwent an L4-5 partial laminectomy and bilateral 
discectomy with foraminotomy on the right.  He continued to 
have back pain and lower extremity pain.  He was treated with 
physical therapy, epidural steroid injections, and a TENS 
unit.  An MRI showed circumferential scarring.  A CT scan 
showed that the facets were intact and there was good bony 
decompression.  The veteran was discharged due to continued 
complaints of significant pain.

The Board remanded the case in November 2003 for a VA 
orthopedic examination in order to determine the current 
nature and severity of the veteran's service-connected 
disorder.  It was determined that the evidence of record was 
inadequate to properly evaluate the veteran's low back 
disorder.  

In a February 2004 RO letter, the veteran was notified of the 
adverse consequences of failing to report for VA examination, 
including a possible denial of his claim.  He was further 
notified that he could contact the Medical Center to request 
a change in his appointment date or time.  The claims folder 
does not reflect that the veteran requested rescheduling of 
any examination.

A computer printout indicated that the veteran failed to 
report for a VA examination that was to be conducted on April 
24, 2004.  The reason for the veteran's failure to report for 
the examination was not provided. 

In a December 2004 deferred rating decision, the RO noted 
that the veteran had changed his address and that 
notification would be sent to his new address that another VA 
examination would be scheduled.  

A computer printout indicated that the veteran failed to 
report for VA examinations that were to be conducted on 
January 5, 2005.  The reason for the veteran's failure to 
report for the examinations was not provided.



Analysis

The applicable VA regulation provides that, when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655.

A review of the evidence, as noted, reveals that the veteran 
failed to report for VA medical examinations. The veteran has 
an obligation to cooperate, when required, in the development 
of evidence pertaining to his claim. The duty to assist is 
not always a one-way street, nor is it a blind alley.  Olson 
v. Principi, 3 Vet. App. 480, 483 (1992); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991). VA efforts to obtain 
examinations of the veteran, in order to fully and fairly 
evaluate his claim have been unsuccessful. The evidence of 
record does not reflect any good cause or justification for 
his failure to report for VA medical examinations. 

As the increased rating claim arose from an original 
compensation claim, the veteran's claim will be evaluated 
based on the evidence of record.  38 C.F.R. 
§ 3.655.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making disability evaluations.  38 
C.F.R. § 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Although a review of the recorded history of a 
disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2004), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected lumbar spine disability is 
rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome.  During the pendency of the appeal, VA revised the 
criteria for diagnosing and evaluating spine disabilities.  
And where, as here, the governing law or regulation changes 
after a claim has been filed, but before administrative or 
judicial review has been completed, the version most 
favorable to the claimant generally applies.  Dudnick v. 
Brown, 10 Vet. App. 79, 80 (1997).  However, the revised 
regulations cannot be applied prior to their effective date, 
unless they specifically contain such a provision. VAOPGCREC 
3-2000.  See also, 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114.    

In this matter, the RO considered the severity of the 
veteran's lumbar spine  disability under both the former and 
revised criteria in a March 2005 statement of the case.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions in the appellate 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).   

Under the former criteria, in effect prior to September 23, 
2002, moderate intervertebral disc syndrome, with recurring 
attacks, warrants a 20 percent rating. Severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief, is rated 40 percent.  A 60 percent rating requires 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Since this 
rating code contemplates limitation of motion, a separate 
rating for limitation of motion would not be warranted. 
VAOPGCPREC 36-97.

The criteria pertaining to the evaluation of intervertebral 
disc syndrome, alone, were revised effective September 23, 
2002 (67 Fed. Reg. 54345-54349 (2002)), followed by a 
revision of the entire section of the rating schedule 
pertaining to disabilities of the spine effective September 
26, 2003.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004).  The 2003 
revisions did not result in any substantive changes from the 
2002 revisions for the evaluation of intervertebral disc 
syndrome, although the number of the Diagnostic Code was 
changed from 5293 to 5243.  Under the new criteria, 
intervertebral disc syndrome is rated based on separate 
manifestations, combined under 38 C.F.R. § 4.25, or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes or under the general rating formula, 
whichever method results in the higher evaluation.

The revised regulations include a general rating formula for 
diseases and injuries of the spine.  For forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, a 20 percent rating 
is warranted. For forward flexion of the thoracolumbar spine 
to 30 degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine, a 40 percent rating is warranted.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2004).

When rated based on incapacitating episodes, a 20 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An "incapacitating episode" is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

In evaluating the veteran's claim for an increase, there is 
no objective evidence of severe intervertebral disc syndrome 
manifested by recurring attacks and intermittent relief.  
Thus, the Board finds that the veteran does not exhibit any 
symptoms compatible with more than moderate intervertebral 
disc syndrome for which a 20 percent disability evaluation, 
but not greater, is warranted.

The Board has considered whether a higher evaluation is 
possible pursuant to former Diagnostic Code 5295, pertaining 
to a disability manifested by a lumbosacral strain; however, 
there is no evidence that the veteran's lumbar spine 
disability is manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, or marked 
limitation of forward bending in a standing position. There 
is also no evidence of abnormal mobility on forced motion.  
The Board thus finds that a severe degree of lumbosacral 
strain is not supported by the evidence of record.

As to the revised Diagnostic Code 5293 (now numbered 
Diagnostic Code 5243), it is not shown that during any recent 
12-month period, there have been "incapacitating episodes" 
having a total duration of at least four weeks during the 
past twelve months.  In view of such, the criteria for a 40 
percent rating under the revised Diagnostic Code 5293 based 
on incapacitating episodes is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective September 23, 2002).

Finally, under the revised formula for evaluating diseases 
and injuries of the spine, there is no competent evidence to 
suggest that the disability results in unfavorable ankylosis 
of the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  As such a 
40 percent evaluation or greater is not warranted pursuant to 
revised Diagnostic Code 5243 when evaluating based on the 
General Rating Formula for Diseases and Injuries of the 
Spine.

VA has attempted to evaluate the veteran for the purpose of 
obtaining findings that may be utilized to ascertain if 
higher rating may be warranted, but the veteran has not 
reported for scheduled VA examinations.  The Board has 
attempted to consider the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in DeLuca, supra, but absent a current 
examination, this is not deemed to be possible. 

In sum, the evidence of record shows that the veteran's 
lumbar spine disc disease, post-operative, clearly does not 
meet the criteria for a higher rating and has not met the 
criteria at any point during the appeal period.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Finally, the Board has further contemplated an extraschedular 
evaluation here, but finds that there has been no showing 
that the veteran's service-connected disability has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the regular schedular standards.  In 
the absence of factors suggesting an unusual disability 
picture, further development in keeping with the actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003) is not warranted.  
See also 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to an initial disability rating greater than 20 
percent for lumbar spine disc disease, postoperative, is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


